Citation Nr: 0312262	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  00-12 022A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
September 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
from an April 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, 
which denied the claim.

This case was previously before the Board in August 2001, 
when it was remanded for additional development to include an 
examination which addressed the etiology of the veteran's 
peripheral neuropathy.  As a preliminary matter, the Board 
finds that the RO has substantially complied with the August 
2001 remand directives, and that a new remand is not required 
pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  
However, as detailed below, a remand is required for other 
reasons in the instant case.


REMAND

On his original VA Form 9, Appeal to the Board, that was 
received in June 2000, the veteran indicated he did not want 
a hearing in conjunction with his appeal.  Thereafter, in May 
2002, he submitted a new VA Form 9 indicating that he did 
want a personal hearing before a Member of the Board at the 
local RO (hereinafter, "Travel Board hearing.").  

In June 2002, the RO sent correspondence to the veteran 
requesting clarification of his hearing request.  His 
representative subsequently reported in an August 2002 
statement that he did not want a personal hearing.  However, 
the veteran himself also submitted a statement in which he 
reported he wanted a hearing at the RO before a Decision 
Review Officer (DRO).

A May 2003 report of contact shows that the veteran's 
representative noted that the veteran had requested both a 
hearing before a DRO and a Travel Board hearing, neither of 
which was conducted.  Therefore, the representative requested 
that the veteran's hearing request be honored prior to a 
final decision being made by the Board.

Based on the foregoing, the Board concludes that the veteran 
still desires a personal hearing in conjunction with this 
appeal.  However, it is not clear whether he wants both a DRO 
hearing and a Travel Board hearing, or only a DRO hearing.  
In any event, both types of hearings are scheduled by the RO.  
See 38 C.F.R. § 20.704(a).  Accordingly, the Board concludes 
that the RO should obtain clarification as to whether the 
veteran only wants one personal hearing in conjunction with 
this case.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should schedule the veteran 
for a personal hearing to be held before 
a Decision Review Officer (DRO) at the 
RO.  A copy of the notice to the veteran 
of the scheduling of such a hearing 
should be placed in the record.  Further, 
the veteran should be requested to 
clarify whether he still desires a Travel 
Board hearing, or if the RO hearing 
satisfies his hearing request.

2.  Following the personal hearing before 
a DRO, the RO should readjudicate the 
issue on appeal in light of the veteran's 
hearing testimony.  If the benefits 
requested on appeal are not granted to 
the veteran's satisfaction, he should be 
furnished a Supplemental Statement of the 
Case (SSOC) which addresses all of the 
evidence obtained after the issuance of 
the last SSOC, and an opportunity to 
respond.

Thereafter, if the veteran has not 
indicated that he no longer desires a 
Travel Board hearing, the RO should 
schedule the veteran for a hearing before 
a Veterans Law Judge of the Board.  A 
copy of the notice to the veteran of the 
scheduling of such a hearing should be 
placed in the record.

After the veteran's personal hearing request has been 
satisfied, the case should be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




